DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 2/6/2020 and 10/6/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 2/6/2020.  These drawings are acceptable.
Election/Restrictions
4.	Applicant’s election of Group I (claims 13-22) in the reply filed on 1/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, claims 13-22 are examined on the merits.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al (US 6692859 B2) in view of Shinohara et al (US 20140141351 A1).
Regarding claim 13, Mukerjee discloses a fuel cell stack structure comprising a stacked body (12) sandwiched between a lower end plate (15) and an upper end plate (13). Mukerjee teaches that the stacked bodies are arranged side by side and provides a space (first thermal deformation absorbing portion) in a direction orthogonal to a stacking direction between the stacked bodies. Mukerjee further teaches that the stacked bodies are fixed to the end plates (13, 15) with mounting bolts at outer peripheral portions of the stacked bodies [Fig. 1; column 3, line 35-51]. 
Mukerjee teaches that each stack (12) comprises a plurality of electrochemical (power generation) cells (14) and separators (20). Each power generation cell is formed 
Mukerjee remains silent about gas flow-in port, and gas flow-out port; however, Shinohara teaches a fuel cell stack (10) comprising a plurality of fuel cells (12) sandwiched between lower and upper end plates (38, 46). Shinohara teaches that fuel cell (12) includes a single electrolyte electrode assembly (20) sandwiched between a pair of separators (22). Each separator (22) comprises oxygen inlet port (26a) and fuel inlet port (28a) for allowing the gas to flow into the flow passage portion; and oxygen outlet port (26b) and fuel outlet port (28b) for allowing the gas to flow out from the flow passage portion [Fig. 1-3; paragraph 0041-0054]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of gas flow inlet/outlet in the separator which is a well known feature in fuel cell design and provides efficient reactant management.

Regarding claims 14-15, Mukerjee teaches a space formed between the stacked bodies arranged side by side which can be considered the first thermal deformation absorbing portion and the space is formed by fixing the stacked bodies arranged side by side to the end plate such that opposed surfaces of the stacked bodies are arranged away from each other [Fig. 1].

Regarding claim 17, Mukerjee teaches that the stacked bodies are fixed to the end plates (13, 15) with a fastening member such as bolts [Fig. 1].
Regarding claim 18, Shinohara teaches that the stacked bodies (36) include gas flow-in portions and gas flow-out portions, the gas flow-in portions are provided in outer peripheral portions of the stacked bodies arranged side by side, and the gas flow-out portions are provided in portions of the stacked bodies including opposed surfaces Fig. 2-3 and 10-11].

9.	Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al (US 6692859 B2) in view of Shinohara et al (US 20140141351 A1) as applied in claim 13 and further in view of Bobrov et al (US 20030235742 A1). 
Regarding claims 19-22, Mukerjee/Shinohara remains silent about a second thermal deformation absorbing portion (spring) provided between the end plate and the stacked bodies. However, Bobrov teaches a fuel cell assembly (10) comprising stack bodies (12a, 12b) sandwiched between two end plates (22, 34). Bobrov teaches a providing a mechanical spring (30) between the stack bodies (12a,12b) and the upper end plate (24) in order to absorb thermal deformation in the stacking direction [Abstract; Fig. 1-4; paragraph 0007, 0015-0022]. Therefore, it would have been obvious to a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723